Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made this 5th day of July, 2011
(the “Effective Date”) by and between Kurt Twining, an individual resident of
the State of Texas (the “Executive”), residing at                 and RealPage,
Inc., a Delaware company (the “Employer”), located at 4000 International
Parkway, Carrollton, TX 75007.
WHEREAS, Employer desires to retain the services of Executive on the terms and
conditions hereinafter set forth: and
WHEREAS, Executive desires to furnish services to Employer on the terms and
conditions hereinafter set forth: and
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between Executive and Employer:
and
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:
1. Employment and Consideration. Employer hereby agrees to employ Executive, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. In consideration of the promises of Executive contained
in this Agreement, the Company agrees to employ Executive, and to provide
Executive with confidential information of the Company necessary for the
performance of his position.
2. Employment Screening. Executive has successfully completed a pre-employment
drug test, pre-employment consumer report verification, and the Employer new
hire paperwork, each of which was to be conducted in accordance with applicable
slate and/or federal law. Executive understands and agrees that he will be
subject to Employer’s general policies and practices concerning applicants for
senior executive positions and new senior executive employees.
3. Employment Period. The period during which Executive shall furnish services
to Employer hereunder (the “Employment Period”) shall commence on the Effective
Date and shall end on the Date of Termination (as defined in Section 8(b)
below). Nothing in this Section shall limit the right of Employer or Executive
to terminate Executive’s employment hereunder on the terms and conditions set
forth in Section 7 hereof.

 

 



--------------------------------------------------------------------------------



 



4. Position and Duties.
(a) Office; Reporting; Duties. During the Employment Period. Executive shall
serve as Chief People Officer of Employer. Executive shall report directly to
the Chief Executive Officer or such other executive as the Chief Executive
Officer of Real Page shall designate (“Supervisory Executive”). Executive shall
have those powers, duties and perquisites consistent with a senior management
position and such other powers and duties as may be prescribed by the
Supervisory Executive, provided that such other powers and duties are consistent
with the scope, dignity and perquisites of Executive’s position within the
management structure of RealPage.
(b) Commitment of Full Time Efforts. Executive agrees to devote substantially
his full working time, attention and energies to the performance of his duties
for Employer, provided, however, that it shall not be a violation of this
Agreement for Executive to (i) serve on civic or charitable boards or
committees, (ii) serve on corporate boards or committees, with the prior consent
of Employer, which consent shall not be unreasonably withheld, and (iii) give
speeches and make media appearances in his individual capacity to discuss
matters of public interest (so long as such shall not involve any illegal
conduct), so long as the foregoing activities comply with the RealPage, Inc.
Code of Business Conduct and Ethics and do not interfere materially with the
performance of Executive’s responsibilities for Employer.
5. Place of Performance. Executive shall perform his duties for Employer from
the offices of Employer, located at 4000 International Parkway, Carrollton,
Texas 75007 or such other locations within a twenty-five (25) mile radius of
such Place of Performance.
6. Compensation and Related Matters.
(a) Base Salary. As compensation for the performance by Executive of his
obligations hereunder, during the Employment Period, Employer shall pay
Executive a base salary at a rate not less than Twenty Thousand Eight Hundred
and Thirty Three and No/100 Dollars ($21,666.67) per month, or Two Hundred Sixty
Thousand and No/100 Dollars (US$260,000.00) on an annualized basis (the base
salary, at the rate in effect from time to time, is hereinafter referred to as
the “Base Salary”). Base Salary shall be paid in approximately equal
installments in accordance with Employer’s customary payroll practices and legal
requirements regarding withholding and deductions. During the Employment Period,
the Base Salary shall be reviewed no less frequently than annually (commencing
in 2012) to determine whether or not the same should be adjusted in light of the
duties, responsibilities and performance of Executive and other relevant
factors.
(b) Annual Bonus. Executive shall be eligible for an annual bonus under the
terms of the RealPage Management Incentive Plan (“MIP Target”) of 50% of his
Base Salary for achievement of MIP Target at 100%. The performance criteria
shall be as established by the Compensation Committee of Employer’s Board of
Directors. To be eligible for the Annual Bonus, Executive must be employed by
Employer on December 31 of the year with regard to which the Annual Bonus is
applicable and must be employed on the date the Annual Bonus is paid. Annual
Bonuses shall be paid according to the RealPage Management Incentive Plan. For
2011, Executive shall be guaranteed 50% of his actual earned and received Base
Salary.
(c) Equity Grants. Under the terms and conditions of the RealPage, Inc. Amended
and Restated 2010 Equity Incentive Plan (the “Plan”) and subject to Compensation
Committee approval, Executive, shall be granted an option to purchase Thirty
Thousand (30,000) shares of RealPage common stock (Stock Option Grant”),
pursuant to a Notice of Stock Option Grant in the form attached as Exhibit I
hereto; and Twenty Thousand (20,000) shares of RealPage restricted stock
(“Restricted Stock Grant”) pursuant to a Restricted Stock Agreement in the form
attached as Exhibit II hereto.

 

-2-



--------------------------------------------------------------------------------



 



(d) Expenses and Vacations. Employer, according to its standard travel policy,
shall reimburse Executive for all reasonable, in-policy business expenses upon
the presentation of itemized statements of such expenses. Executive shall be
entitled to three (3) weeks paid vacation per year, in accordance with
Employer’s vacation policy and practice applicable to senior executives of
Employer.
(e) Fringe Benefits mid Perquisites. During the Employment Period, Employer
shall make available to Executive all the fringe benefits and perquisites that
are made available to other senior executives of Employer.
(f) Other Benefits. During the Employment Period, Executive shall be eligible to
participate in all other employee welfare benefit plans and other benefit
programs (including group life insurance, medical and dental insurance, and
accident and disability insurance) made available generally to employees or
senior executives of Real Page.
7. Termination. Executive’s employment hereunder may be terminated under the
following circumstances, in each case subject to the provisions of this
Agreement:
(a) Death. Executive’s employment hereunder shall terminate upon his death.
(b) Disability. If as a result of Executive’s incapacity due to physical or
mental condition and, if reasonable accommodation is required by law, after any
reasonable accommodation. Executive shall have been absent from his duties
hereunder on a full-time basis (i) for a period of six consecutive months or
(ii) for shorter periods aggregating six months during any twelve month period,
and, in either case, within thirty (30) days after written Notice of Termination
(as described in Section 8(a) hereof) is given, Executive shall not have
returned to the performance of his duties hereunder on a full-time basis.
Employer may terminate Executive’s employment hereunder for “Disability.”
(c) Cause. Employer may terminate Executive’s employment hereunder for Cause. In
the event of a termination under this Section 7(c), the Date of Termination
shall be the date set forth in the Notice of Termination. For purposes of this
Employment Agreement. “Cause” means the occurrence of any of the following
events which are not cured by Executive within ten (10) days after receipt of
written notice of such alleged cause from Employer or, if such event cannot be
corrected within such ten (10) day period, if Executive does not commence to
correct such default within said ten (10) day period and thereafter diligently
prosecute the correction of same to completion within a reasonable time,
provided, however, for no period greater than thirty (30) days: (i) Executive’s
conviction for any acts of fraud or breach of trust or any felony criminal acts;
(ii) Executive’s making a materially false written statement to Employer’s
auditors or legal counsel, (iii) Executive’s material falsification of any
corporate document or form, (iv) any

 

-3-



--------------------------------------------------------------------------------



 



material breach by Executive of any Employer published policy received and
acknowledged by Executive in writing, (v) any material breach by Executive of
the provisions of this Employment Agreement: (vi) Executive’s making a material
misrepresentation of fact or omission to disclose material facts in relation to
transactions occurring in the business and financial matters of Employer: or
(vii) Executive’s failure—in the sole opinion of Employer—to perform Executive’s
duties which failure has not been cured within ten (10) days after written
notice thereof has been given by Employer to Executive specifying the failure to
perform alleged to give rise to Cause, provided that Employer shall be required
to give only one notice as to a particular type of failure.
(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s written consent, (i) there is a material reduction of the
level of Executive’s compensation (excluding any bonuses) (except where there is
a general reduction applicable to the management team generally), (ii) there is
a material reduction in Executive’s overall responsibilities or authority, or
scope of duties, it being understood that a reduction in Executive’s
responsibilities or authority following a Change of Control shall not constitute
Good Reason unless there also occurs a demotion in Executive’s title or
position, or (iii) a material change in the geographic location at which
Executive must perform his services (except as provided in Section 5 above),
provided, that in no instance will the relocation of Executive to a facility or
a location of ten (10) miles or less from Executive’s then current office be
deemed material for purposes of this Agreement.
In the event of a resignation for Good Reason, Executive must provide Employer
with written notice of the acts or omissions constituting the grounds for Good
Reason within ninety (90) days of the initial existence of the grounds for Good
Reason and a reasonable opportunity for the Company to cure the conditions
giving rise to such Good Reason, which shall not be less than thirty (30) days
following the date of notice from Executive. If Employer cures the conditions
giving rise to such Good Reason within thirty (30) days of the date of such
notice, Executive will not be entitled to severance payments and/or benefits
contemplated by Section 9(a) above if Executive thereafter resigns from Employer
based on such grounds.
(c) Other Terminations. Notwithstanding the foregoing provisions, Employer may
terminate Executive’s employment at any time, for any reason, with or without
cause, and Executive may terminate his employment at any time, with or without
cause in accordance with applicable state and federal law. The parties
acknowledge that Executive is an at-will employee of Employer.
8. Termination Procedure.
(a) Notice of Termination. Any termination of Executive’s employment by Employer
or by Executive (other than termination pursuant to Section 7(a) hereof or
through expiration of the Term) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 15.

 

-4-



--------------------------------------------------------------------------------



 



(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 7(b). thirty (30) days
after Notice of Termination is given (provided that Executive shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period), (iii) if Executive’s employment is terminated pursuant
to Section 7(c), the date specified in the Notice of Termination, (iv) if
Executive terminates his employment for Good Reason, ten (10) days after Notice
of Termination if Employer’s breach shall be uncured, and (v) if Executive’s
employment is terminated pursuant to Section 7(e), immediately upon written
notice delivered by the terminating party to the other, unless such notice
designates a different termination date.
9. Compensation Upon Termination.
(a) Death; Disability; Termination By Employer without Cause or By Executive for
Good Reason. If Executive’s employment is terminated by reason of his death or
Disability or by Employer without Cause or by Executive for Good Reason,
Employer shall pay to Executive (or his legal representatives or estate or as
may be directed by the legal representatives of his estate, as the case may be)
(i) six (6) equal monthly installments of an amount per installment equal to
one-twenty fourth of Executive’s Base Salary (determined as of the Date of
Termination), (ii) and if applicable, where Employer has been party to a
Business Combination Transaction, and such termination occurs within twelve
(12) months of the Business Combination Transaction, twelve (12) equal monthly
installments of an amount per installment equal to one twelfth of Executive’s
base Salary (determined as of the Date of Termination), and (iii) a lump sum
cash payment, within five days following such Date of Termination, of an amount
equal to any earned but unpaid Base Salary or bonus due to Executive in respect
of periods through the Date of Termination plus accrued vacation in accordance
with Employer’s vacation policy — subject to all required deductions and
withholdings (the “Accrued Amounts”). The amount set forth in Section 9(a)(i)
and 9(a)(ii) shall be payable if and only if the Executive shall have executed
on or before the 30th day following the Date of Termination (or other later date
specified by Employer) a full Release and Covenant not to sue the Employer and
its employees, officers, directors and stockholders in the form provided by
Employer. For purposes of this Agreement, a “Business Combination Transaction”
shall be deemed to mean a transaction that results in; A. a merger or
consolidation of the Employer with or into another entity in which the Employer
shall not be the surviving entity; B. a dissolution of the Employer; C. a
transfer of all or substantially all of the assets of the Employer in one
transaction or a series of related transactions to one or more other persons or
entities; or D. any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the 1934 Act), other than Scren Capital L.P. and
Stephen T. Winn or any Affiliate of Stephen T. Winn, or a trustee or other
fiduciary holding securities under an employee benefit plan of the Employer,
becoming the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Act),
directly or indirectly, of securities of the Employer representing 40% or more
of the combined voting power of the Employer’s then outstanding securities.
(b) Cause or By Executive Other than for Good Reason. If Executive’s employment
is terminated by Employer for Cause or by Executive other than for Good Reason,
then Employer shall pay Executive, within five (5) days following such Date of
Termination, in a lump sum cash payment, the Accrued Amounts.

 

-5-



--------------------------------------------------------------------------------



 



10. No Mitigation. Executive shall not be required to mitigate amounts payable
pursuant to Section 9 of this Agreement by seeking other employment or
otherwise, nor shall such payments be reduced on account of any remuneration
earned by Executive attributable to employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by
Executive to Employer or otherwise.
11. Confidentiality, Non-Compete, and Non-Solicitation.
(a) Non-Disclosure and Non-Use of Confidential Information. Executive shall not
disclose any Employer Confidential Information to any third party (other than
accountants, lawyers and other third parties engaged by and working at the
behest of Employer) without the specific written consent of Employer and shall
use Employer Confidential Information solely for the benefit of Employer. For a
period of five (5) years following the termination of Executive’s employment
with the Company (regardless of whether termination is voluntary or involuntary
and with or without cause), Executive will not, without the written consent of
the Company, use, disclose, reproduce, or distribute any of the Company’s
Confidential Information.
(b) Definition of Confidential Information. For purposes of this Agreement,
Employer “Confidential Information” shall mean all information, regardless of
its form or format, about the Company, its Customers and employees that is not
readily accessible to the public and not a matter of common knowledge in the
Company’s business trade or industry and that is disclosed to or learned by
Executive as a direct or indirect consequence of or through Executive’s
employment with Employer — about Employer, its parents or subsidiaries,
including information about Employer’s technology, finances, business methods,
plans, operations, services, products and processes (whether existing or
contemplated), or any of its executives, clients, agents or suppliers,
information relating to software programs, source codes or object codes;
computer systems; computer systems analyses, testing results; flow charts and
designs; product specifications and documentation; user documentation; sales
plans; sales records; sales literature; customer lists and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions.
(c) Covenant Not To Compete. Executive hereby agrees that during employment and
for a period of three (3) years thereafter (the “Restricted Period”) (other than
on behalf of employer or its affiliates), Executive shall not provide the same
or substantially the same services to a Competing Business anywhere in the
Restricted Area, regardless of whether these services are provided as a
principle, agent, employee executive, consultant, or volunteer, provided,
however, that mere ownership of securities having no more than one percent of
the outstanding voting power of any Competing Business listed on any national
securities exchange or traded actively in the national over-the-counter market
shall not be deemed to be in violation of this Agreement so long as Executive
otherwise complies with the terms of this provision. “Restricted Area” shall
mean each and every current market throughout the United States in which
Employer conducts business. The term “Restricted Area” shall also include any
potential markets that Executive is directly or indirectly involved in helping
develop on behalf of Employer during the 12 months immediately preceding his
termination of employment. The term “Competing Business” shall have the same
definition as set forth in Section (d) below.

 

-6-



--------------------------------------------------------------------------------



 



(d) Non-Solicitation of Customers. Executive hereby agrees that, during the
Employment Period and for a period of three (3) years thereafter (the
“Restricted Period”), (other than on behalf of Employer or its affiliates).
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:
(i) solicit any business from, or attempt to sell any products or services, or
to call upon or solicit any customer or client of the Company then-existing, or
any Past customer of Employer, or any affiliate of Employer that executive had
direct or indirect contact while employed with Employer;
(ii) assist, cooperate or encourage any third party to do any of the foregoing.
For purposes of this Section 11(c) and (d), the term “Past” customer or “Past”
licensee shall refer to any former customer or licensee of Employer or any
affiliate within two (2) years of their having ceased to be a customer or
licensee of Employer or any affiliate. “Competing Business” means the business
of developing, designing, publishing, marketing, maintaining or distributing
databases and software applications which are competitive with products or
services of Employer, are generally referred to as “single family or
multi-tenant real estate management applications” and are generally used at
apartment communities by personnel engaged in the operation, screening, call
center, leasing, pricing, promotion and maintenance of apartment units. Without
limitation of the foregoing, single family or multi-tenant real estate
management applications, data bases, software and services shall include
software used in prospecting, selling or screening potential residents,
performing property management or accounting functions, providing pricing
information or performing market research, communicating via the Internet with
applicants, residents, service providers, suppliers and advertising providers,
facilitating or providing billing, payments and cash management services, vendor
screening and vendor compliance services, providing energy management or
convergent billing services and producing, soliciting and/or assisting with the
solicitation of insurance products or services or developing, marketing or
selling a single family or multi-tenant vendor network solution.
(e) Non-Solicitation of Licensees. Executive hereby agrees that, during the
Restricted Period (other than on behalf of Employer or its affiliates).
Executive shall not in any way directly or indirectly, for the purpose of
conducting or engaging in a Competing Business:
(i) solicit any business from, or attempt to sell any products or services, or
to call upon or solicit any licensee of the Company then-existing, or any Past
licensee of Employer, or any affiliate of Employer that Executive had direct or
indirect contact while employed with Employer:
(ii) assist, cooperate or encourage any third party to do any of the foregoing.

 

-7-



--------------------------------------------------------------------------------



 



For purposes of this Section 11(e), the term “Past” customer or “Past” licensee
shall refer to any former customer or licensee of Employer within two (2) years
of their having ceased to be a customer or licensee of Employer.
(f) Non-Interference with Employees. Executive hereby agrees, during the
Restricted Period, not to, directly or indirectly, solicit or induce any of
Employer’s or any affiliate’s then-existing employees, representatives,
consultants or agents to give up employment with or representation of Employer
or any affiliate.
(g) Non-Interference with Business Relationships. Executive hereby agrees,
during the Restricted Period. that Executive shall not, directly or indirectly,
for the purpose of conducting or engaging in a Competing Business, utilize
Employer Confidential information to interfere with, impair, or adversely affect
any contractual relationships or business relationships between the Employer and
any of the technology or distribution companies with whom the Employer or any
affiliate has strategic relationships.
(h) Non-Disparagement. Executive hereby agrees that during the Restricted
Period, Executive shall not disparage either orally or in writing the Employer
or any affiliate, their products or services, or their officers, directors, or
employees.
(i) Injunctive Relief. Executive recognizes and agrees that the injury the
Employer will suffer in the event of a breach of this Section 11 may cause the
Employer irreparable injury that cannot adequately be compensated by monetary
damages alone. Therefore, in the event of a breach of this Section 11 by
Executive, or any attempted or threatened breach, Executive agrees that the
Employer, without limiting any legal or equitable remedies available to it, may
be entitled to equitable relief by preliminary and permanent injunction or
otherwise, without the necessity of posting any bond or undertaking, against
Executive and/or the business enterprise with which Executive may have become
associated, from any court of competent jurisdiction.
12. Reasonableness of Restrictions. Executive understands and acknowledges that
Employer would not have entered into the Employment Agreement, unless and until
it had secured from Executive assurance that Executive would become and remain,
until the Date of Termination, as an Executive of Employer in accordance with
the terms and conditions hereof including the specific restriction on disclosure
of confidential information in accordance with the terms of Section 11 hereof.
Executive expressly acknowledges and agrees that the covenants and restrictive
agreements contained in this Agreement are reasonable as to scope, location, and
duration and that observation thereof will not cause Executive undue hardship or
unreasonably interfere with Executive’s ability to earn a livelihood and
practice Executive’s present skills and trades. Executive has consulted with
legal counsel of his selection regarding the meaning of such covenants and
restrictions, which have been explained to his satisfaction.

 

-8-



--------------------------------------------------------------------------------



 



13. Successors; Binding Agreement.
(a) Employer’s Successors. Employer shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its businesses and/or assets (“Transaction”) to assume and
agree to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession had taken place.
Employer may honor the obligation set forth in the preceding sentence through
execution in the course of consummating the Transaction of either a specific
assignment and assumption agreement relating to the obligations set forth
herein, or a general assignment and assumption agreement. Failure of Employer to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a material breach of a material provision of this Agreement
and shall entitle Executive to compensation in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, the “Employer” shall mean Employer as
hereinbefore defined and any successor to the business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 13 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
(b) Executive’s Successors. This Agreement shall not be assignable by Executive.
This Agreement and all rights of Executive hereunder shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.
14. Indemnification. To the fullest extent permitted by law, Employer shall
indemnify Executive (including the advancement of legal, accounting and other
expert expenses) for any judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, incurred by Executive in
connection with the defense of any lawsuit or other claim to which he is made a
party by reason of performing his responsibilities as an officer or executive of
Employer or any of its subsidiaries; except that, Employer shall have no such
duty of indemnification with regard to claims or suits brought, for any reason,
against Executive by any former employer of Executive.
15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to a national overnight delivery
service or (unless otherwise specified) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as set
forth in the Preamble of this Agreement or to such other address as any party
may have furnished to the others in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt. No notices
may be given via e-mail or facsimile transmission.

 

-9-



--------------------------------------------------------------------------------



 



16. Severability. Should any term, condition, provision or part of this
Agreement be found to he unlawful, invalid, illegal or unenforceable, that
portion shall be deemed null and void and severed from the Agreement for all
purposes, but such illegality, or invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining parts of this
Agreement, and the remainder of the Agreement shall remain in full force and
effect, unless such would be manifestly inequitable or would serve to deprived
either party of a material part of what it bargained for in entering in this
Agreement.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
18. Withholding. Notwithstanding any other provision of this Agreement, Employer
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.
19. Confidential Information and Invention Assignment. Executive shall execute
and deliver a Confidential Information, Invention Assignment and Arbitration
Agreement in the form attached as Exhibit III hereto.
20. Outside Fees. Executive agrees and covenants not to solicit or receive, in
connection with his employment with Employer, any income or other compensation
from any third party doing business with Employer, including, without
limitation, any supplier, client, customer, or executive of Employer.
21. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and an authorized officer of Employer. No waiver by any
party hereto at any time of any breach by the other parties hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
any such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. Any
termination of Executive’s employment or of this Agreement shall have no effect
on any continuing obligations arising under this Agreement, including without
limitation, the right of Executive to receive payments pursuant to Section 9
hereof and the obligations of Executive described in Section II hereof.
22. Applicable Law, Venue, Jurisdiction and Arbitration. This Agreement shall be
governed, construed, and enforced in accordance with the laws of the State of
Texas, or U.S. federal law when applicable and supreme (without regard to the
principles of conflicts of law). Any action or proceeding concerning, related
to, regarding, or commenced in connection with the Agreement must be brought in
a state or federal court located in Denton County, Texas, and the parties to the
Agreement hereby irrevocably submit to the personal jurisdiction of such courts
and waive any objection they may now or hereafter have as to the venue of any
such action or proceeding brought in any such court, or that any such court is
an inconvenient forum.

 

-10-



--------------------------------------------------------------------------------



 



(a) Arbitration Option. Either party shall also have the option to submit any
disputes between Executive (and his attorneys, successors, and assigns) and
Employer (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
Executive’s employment or termination thereof by either party, including,
without limitation, all disputes arising under this Agreement. (“Arbitrable
Claims”) to binding arbitration in Denton County, Texas, pursuant to the rules
of the American Arbitration Association and the arbitration rules set forth in
Texas Code of Civil Procedure (the “Rules”). The arbitrator shall administer and
conduct any arbitration in accordance with Texas law, including the Texas Code
of Civil Procedure, or U.S. federal law when applicable and supreme. To the
extent that the AAA Employment Rules conflict with Texas or U.S. federal law.
Texas or U.S. federal law shall take precedence. All persons and entities
specified in this Section (other than Employer and Executive) shall be
considered third-party beneficiaries of the rights and obligations created by
this Section on Arbitration. The decision of the Arbitrator shall be final and
binding on the parties and judgment upon the award may be entered in any of the
aforementioned courts having jurisdiction over this Agreement.
(b) Arbitrable Claims. Arbitrable Claims shall include, but are not limited to,
contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing. Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as well
as any claims asserting wrongful termination, harassment, breach of contract,
breach of the covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, defamation, invasion of privacy, and claims related to disability.
The parties shall be eligible to recover in arbitration any and all types of
relief that would otherwise be available to them if they brought their claims in
a judicial forum. Executive understands that this Agreement does not prohibit
him from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Appeals Board. This Agreement does, however, preclude Executive from pursuing
court action regarding any such claim, except as permitted by law.
(c) Procedure.
1. Initiation. Arbitration of Arbitrable Claims shall be in accordance with the
Employment Rules and Mediation Procedures of the American Arbitration
Association as amended (“AAA Employment Rules”), as augmented in this Agreement.
Arbitration shall be initiated as provided by the AAA Employment Rules, although
the written notice to the other party initiating arbitration shall also include
a statement of the claim(s) asserted and the facts upon which the claim(s) are
based. Either party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award.

 

-11-



--------------------------------------------------------------------------------



 



2. Binding Arbitration. Arbitration shall be final and binding upon the parties
and shall be the exclusive forum for all Arbitrable Claims, except for any
appeals or enforcement of an arbitration award. Should one party select
arbitration pursuant to this Agreement, then no other party shall initiate or
prosecute any lawsuit or administrative action on overlapping issues of law or
fact, unless the rights or obligations of third parties not subject to being
determined in such arbitration are affected or must be determined in order for
there to be a complete determination of the controversy, in which event the
arbitration may be stayed or dismissed pending determination of the parties’
rights in a different forum where appropriate third parties are joined.
3. Venue. All arbitration hearings under this Agreement shall be conducted in
Denton County, Texas.
4. Arbitrator’s Decision Must Be In Writing. The decision of the arbitrator
shall be in writing and shall include a statement of the essential conclusions
and findings upon which the decision is based.
(d) Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY
RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY
OF THE AGREEMENT TO ARBITRATE.
(e) Arbitrator Selection and Authority. All disputes involving Arbitrable Claims
shall be decided by a single arbitrator. The arbitrator shall be selected by
mutual agreement of the parties within thirty (30) days of the effective date of
the notice initiating the arbitration. If the parties cannot agree on an
arbitrator, then the complaining party shall notify the AAA and request
selection of an arbitrator in accordance with the AAA Employment Rules. The
arbitrator shall have only such authority to award equitable relief, damages,
costs, and fees as a court would have for the particular claim(s) asserted. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable.
(f) Arbitration Fees. Employer shall pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the neutral arbitrator, but excluding an initial filing fee of $100 (payable
to AAA), and counsel fees or witness fees or other expenses incurred by a party
for his or own benefit. If the allocation of responsibility for payment of the
arbitrator’s fees would render the obligation to arbitrate unenforceable, the
parties authorize the arbitrator to modify the allocation as necessary to
preserve enforceability.
(g) Confidentiality. All proceedings and all documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the parties to the proceedings, their counsel, witnesses and experts, tax
and financial advisors and immediate family members of Executive, the
arbitrator, and, if involved, the court and court staff. All documents filed
with the arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subsection concerning confidentiality.

 

-12-



--------------------------------------------------------------------------------



 



(h) Continuing Obligations. The rights and obligations of Executive and Employer
set forth in this Section on Arbitration shall survive the termination of
Executive’s employment and the expiration of this Agreement.
23. Section 409A.
1. Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination
(other than due to death), and the severance payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation
Benefits”)will not and could not under any circumstances, regardless of when
such termination occurs, be paid in full by March 15 of the year following
Executive’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit, For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment. Any portion of the Deferred Compensation Separation Benefits in
excess of the Section 409A Limit shall accrue and, to the extent such portion of
the Deferred Compensation Separation Benefits would otherwise have been payable
within the first six (6) months following Executive’s termination of employment,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the dale of Executive’s termination.
All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six (6) month anniversary of his
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.
2. The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Employer and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A.

 

-13-



--------------------------------------------------------------------------------



 



3. For purposes of this Agreement, “Section 409A Limit” will mean the lesser of
two (2) times: (A) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Employer’s taxable year preceding
Employer’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (B) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which Executive’s employment is terminated.
24. Entire Agreement. This Agreement, including the Notice of Stock Option Grant
attached as Exhibit I, the Restricted Stock Agreement attached as Exhibit II,
and the Confidential Information. Invention Assignment and Arbitration Agreement
attached as Exhibit III, sets forth the entire agreement of the parties
hereinafter in respect of the subject matter contained herein and supersedes all
prior agreements, letters of intent, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by an
officer, executive or representative of any party hereto; and any prior
agreement of the parties hereto in respect to the subject matter contained
herein. Executive acknowledges and agrees that no officer, executive or
representative of Employer is authorized to offer any term or condition of
employment which is in addition to or different than those set forth in this
Agreement.
[SIGNATURE PAGE FOLLOWS]

 

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement on the Effective Date.

            REALPAGE, INC.
      By:   /s/ Stephen T. Winn         Name:   Stephen T. Winn         Title:  
Chief Executive Officer        EXECUTIVE:
      /s/ Kurt Twining       Kurt Twining   

(Signature Page — Employment Agreement)

 

-15-



--------------------------------------------------------------------------------



 



EXHIBIT I
REALPAGE, INC.
NOTICE OF STOCK OPTION GRANT
UNDER THE
REALPAGE, INC. AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN

 

-16-



--------------------------------------------------------------------------------



 



REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage, Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant Name:
Address:
You have been granted an Option to purchase Common Stock of RealPage, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

     
Grant Number
                                                              
 
   
Date of Grant
                                                              
 
   
Vesting Commencement Date
                                                              
 
   
Exercise Price per Share
  $                                                             
 
   
Total Number of Shares Granted
                                                              
 
   
Total Exercise Price
  $                                                             
 
   
Type of Option:
  _____ Incentive Stock Option
 
   
 
  _____ Nonstatutory Stock Option
 
   
Term/Expiration Date:
                                                              

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:
Five percent (5%) of the Shares subject to the Option shall vest each quarter
beginning on the first day of the calendar quarter immediately following the
vesting commencement date for fifteen (15) consecutive calendar quarters, and
the remaining twenty-five percent (25%) of the Shares subject to the Option
shall vest on the first day of the next following calendar quarter so that the
Option shall be fully vested on the first calendar day of the sixteenth
consecutive calendar quarter following the vesting commencement date, subject to
Optionee continuing to be a service provider of the Company or a parent or
subsidiary of the Company through each such vesting date.

 

-17-



--------------------------------------------------------------------------------



 



Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in
Section 14 of the Plan or Section 20 of Exhibit A hereto.
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated above.

         
PARTICIPANT:
    REALPAGE, INC.
 
       
 
     
Signature
       
 
       
 
     
Print Name
       

 

-18-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100.000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4. Exercise of Option.
(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

 

-19-



--------------------------------------------------------------------------------



 



5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.
(a) cash;
(b) check;
(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6. Tax Obligations.
(a) Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
lax withholding by the Company on the compensation income recognized by
Participant.

 

-20-



--------------------------------------------------------------------------------



 



(c) Code Section 409A. Under Code Section 409A. an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT. THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9. Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of its Chief
Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton, Texas
75007, or at such other address as the Company may hereafter designate in
writing.
10. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

 

-21-



--------------------------------------------------------------------------------



 



11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.
13. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
17. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on the remaining provisions of this Award Agreement.

 

-22-



--------------------------------------------------------------------------------



 



18. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
19. Amendment, Suspension or Termination of the Plan. By accepting this Award.
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may he
amended, suspended or terminated by the Company at any time.
20. Forfeiture Events. Participant acknowledges and agrees that, (a) if
Participant’s status as a Service Provider terminates for Cause (as defined
herein), or (b) if Participant’s status as a Service Provider terminates by
reason of a Voluntary Termination (as defined herein) and participant engages in
Acts Harmful to the Interest of the Company (as defined herein) within one
(1) year after the Voluntary Termination, as determined by the Administrator,
then, to the extent permitted by applicable law, (i) the Participant will
immediately forfeit any right to exercise this Option, whether vested or
unvested: and (ii) Participant will (A) immediately forfeit any right to, and
shall, within three (3) business days after receiving a written demand therefor
from the Company, return and surrender to the Company for cancellation all
shares of the Company’s capital stock received by the Participant pursuant to
any exercise of this Option occurring within six (6) months before or after the
date of the termination of Participant’s status as a Service Provider, and
(B) immediately forfeit any right to, and shall, within three (3) business days
after receiving a written demand therefor from the Company, pay to the Company a
cash payment equal to the value of all proceeds received by Participant within
six (6) months before or after the date of the termination of Participant’s
status as a Service Provider from the sale of any shares of the Company’s
capital stock originally acquired by Participant pursuant to any exercise of
this Option, less the aggregate exercise price paid by Participant for the
shares of capital stock from which such proceeds are derived. In the case of the
surrender of shares of the Company’s capital stock hereunder, the Company shall,
within three (3) business days of Participant’s surrender and cancellation of
such shares of capital stock, refund to Participant the amount of the exercise
price paid by Participant to the Company for the shares of capital stock so
surrendered and cancelled.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company: (b) soliciting,
recruiting, or employing any employee of the Company for the benefit of another
business entity that is not an affiliate (as defined in Rule I2b-2 of the
Exchange Act) of the Company: (c) disclosing any trade secret or confidential
information of the Company under circumstances that are injurious to the
Company: or (d) disparagement of the Company or any affiliate (as defined in
Rule 12b-2 of the Exchange Act) or their business, products, directors, officers
or employees.

 

-23-



--------------------------------------------------------------------------------



 



For purposes of this provision. “Cause” shall mean (a) the unauthorized
disclosure of any trade secret or confidential information of the Company:
(b) the commission of any act of dishonesty, embezzlement or fraud: (c) the
commission of any act of insubordination or willful violation of law or any
policy of the Company: or (d) conviction of a felony, which in the determination
of the Administrator, causes substantial injury and discredit to the Company.
For purposes of this provision. “Voluntary Termination” shall mean, (a) with
respect to an Employee, a termination of employment with the Company, or any
Parent or Subsidiary, which is initiated voluntarily by the Employee, as
determined in the sole discretion of the Administrator: provided, however, that
a Voluntary Termination shall not include a termination of employment by reason
of death. Disability or retirement from active service at or after age
sixty-five (65) or a breach of any material obligation by the Company: or
(b) with respect to a Consultant, a cessation of services for the Company, or
any Parent or Subsidiary, which is initiated voluntarily by the Consultant, as
determined in the sole discretion of the Administrator.
21. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Texas, and agree that such litigation will be conducted in the
courts of Denton County, Texas, or the federal courts for the United States for
the Northern District of Texas, and no other courts, where this Option is made
and/or to be performed.

 

-24-



--------------------------------------------------------------------------------



 



EXHIBIT II
REALPAGE, INC.
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE
REALPAGE, INC. AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN

 

-25-



--------------------------------------------------------------------------------



 



REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the RealPage. Inc. 2010
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”).
NOTICE OF RESTRICTED STOCK GRANT
Participant Name:
Address:
You have been granted the right to receive an Award of Restricted Stock subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

         
Grant Number
       

         
Date of Grant
       

         
Vesting Commencement Date
       

         
Total Number of Shares Granted
       

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock will lapse in accordance with the following schedule:
Six and one quarter percent (6.25%) of the Shares of Restricted Stock shall vest
each quarter, beginning on the first day of the calendar quarter immediately
following the vesting commencement date for sixteen (16) consecutive calendar
quarters so that the Restricted Stock shall be fully vested on the first
calendar day of the sixteenth consecutive calendar quarter following the vesting
commencement date, subject to Participant continuing to be a service provider of
the Company or a parent or subsidiary of the Company through each such vesting
date.

 

-26-



--------------------------------------------------------------------------------



 



By Participant’s signature and the signature of the representative of RealPage,
Inc. (the “Company”) below. Participant and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A, all of which are made a
part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated above.

             
PARTICIPANT:
      REALPAGE, INC.    
 
           
 
Signature
     
 
By    
 
           
 
Print Name
     
 
Title    

 

-27-



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1. Grant of Restricted Stock. The Company hereby grants to the individual named
in the Notice of Grant attached as Part 1 of this Award Agreement (the
“Participant”) under the Plan for past services and as a separate incentive in
connection with his or her services and not in lieu of any salary or other
compensation for his or her services, an Award of Shares of Restricted Stock,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19 of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
2. Escrow of Shares.
(a) All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.
(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.
(c) Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d) The Escrow Holder will take all steps necessary to accomplish the transfer
of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e) Subject to the terms hereof. Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

 

-28-



--------------------------------------------------------------------------------



 



(f) In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse Stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of Stock, cash or securities (other than
rights or warrants to purchase securities): such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
3. Vesting Schedule. Except as provided in Section 4 below and Section 14 of the
Plan, and subject to Section 5 below, the Shares of Restricted Stock awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares of Restricted Stock scheduled to vest on a
certain dale or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously a Service Provider from the Date
of Grant until the date such vesting occurs.
4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.
5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Shares of
Restricted Stock that have not vested at the time of Participant’s termination
as a Service Provider for any reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such termination and Participant will have no further rights thereunder.
Participant will not be entitled to a refund of the price paid for the Shares of
Restricted Stock, if any, returned to the Company pursuant to this Section 5.
Participant hereby appoints the Escrow Agent with full power of substitution, as
Participant’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of Participant to take any action and
execute all documents and instruments, including, without limitation, Stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.

 

-29-



--------------------------------------------------------------------------------



 



6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares,
if any. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld or (d) selling a sufficient number of such Shares otherwise deliverable
to Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares otherwise are scheduled to vest pursuant to Sections 3 or 4
(or Section 14 of the Plan), Participant will permanently forfeit such Shares
and the Shares will be returned to the Company at no cost to the Company.
8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant or the Escrow Agent. Except as provided in Section 2, after such
issuance, recordation and delivery. Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER, PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD. FOR ANY PERIOD, OR AT
ALL AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANTS RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANTS RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

-30-



--------------------------------------------------------------------------------



 



10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its Chief
Legal Officer at RealPage, Inc., 4000 International Parkway, Carrollton, Texas
75007, or at such other address as the Company may hereafter designate in
writing.
11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
12. Binding Agreement, Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13. Additional Conditions to Release from Escrow. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed:
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator will, in its absolute discretion, deem necessary or
advisable: (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable: and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.
14. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

-31-



--------------------------------------------------------------------------------



 



16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
19. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.
20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21. Forfeiture Events. Participant acknowledges and agrees that, (a) if
Participant’s status as a Service Provider terminates for Cause (as defined
herein), or (b) if Participant’s status as a Service Provider terminates by
reason of a Voluntary Termination (as defined herein) and participant engages in
Acts Harmful to the Interest of the Company (as defined herein) within one
(1) year after the Voluntary Termination, as determined by the Administrator,
then, to the extent permitted by applicable law, (i) the Participant will
(A) immediately forfeit any right the Shares of Restricted Stock issued under
this Award Agreement, whether vested or unvested, and shall, within three
(3) business days after receiving a written demand therefor from the Company,
return and surrender to the Company

 

-32-



--------------------------------------------------------------------------------



 



for cancellation all Shares of Restricted Stock of the Company received by the
Participant pursuant to this Award Agreement, and (B) immediately forfeit any
right to, and shall, within three (3) business days after receiving a written
demand therefore from the Company, pay to the Company a cash payment equal to
the value of all proceeds received by Participant within six (6) months before
or after the date of the termination of Participant’s status as a Service
Provider from the sale of any Shares of the Restricted Stock originally acquired
by Participant pursuant to this Award of Restricted Stock.
For purposes of this provision, “Acts Harmful to the Interest of the Company”
shall mean (a) accepting employment with or serving in any other capacity for
any business entity that is in competition with the Company; (b) soliciting,
recruiting, or employing any employee of the Company for the benefit of another
business entity that is not an affiliate (as defined in Rule 12b-2 of the
Exchange Act) of the Company: (c) disclosing any trade secret or confidential
information of the Company under circumstances that are injurious to the
Company: or (d) disparagement of the Company or any affiliate (as defined in
Rule 12b-2 of the Exchange Act) or their business, products, directors, officers
or employees.
For purposes of this provision, “Cause” shall mean (a) the unauthorized
disclosure of any trade secret or confidential information of the Company:
(b) the commission of any act of dishonesty, embezzlement or fraud: (c) the
commission of any act of insubordination or willful violation of law or any
policy of the Company: or (d) conviction of a felony, which in the determination
of the Administrator, causes substantial injury and discredit to the Company.
For purposes of this provision, “Voluntary Termination” shall mean, (a) with
respect to an Employee, a termination of employment with the Company, or any
Parent or Subsidiary, which is initiated voluntarily by the Employee, as
determined in the sole discretion of the Administrator: provided, however, that
a Voluntary Termination shall not include a termination of employment by reason
of death. Disability or retirement from active service at or after age
sixty-five (65) or a breach of any material obligation by the Company; (b) with
respect to a Consultant, a cessation of services for the Company, or any Parent
or Subsidiary, which is initiated voluntarily by the Consultant, as determined
in the sole discretion of the Administrator: or (c) with respect to a Director,
a resignation or other cessation of service as a member of the Board initiated
voluntarily by the Director, as determined in the sole discretion of the
Administrator.
22. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Denton County, Texas, or the
federal courts for the United States for the Northern District of Texas, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.

 

-33-



--------------------------------------------------------------------------------



 



EXHIBIT III
REALPAGE, INC.
CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT
As a condition of my employment with RealPage, Inc., or its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, and other good and valuable consideration
herein, the undersigned agrees to the following provisions of this Confidential
Information. Invention Assignment, and Arbitration Agreement (this “Agreement”):
1. Confidential Information.
1. Company Information. I agree and acknowledge that as an Employee of the
Company. I will be given access to Confidential Information that the Company has
collected, developed, and/or discovered over time, and at great expense. I agree
that during and for five (5) years after my employment with the Company
terminates, regardless of the reason for termination. I will hold in the
strictest confidence, and will not use (except for the benefit of the Company
during my employment) or disclose to any person, firm, or corporation (without
written authorization of the President or the Board of Directors of the Company)
any Company Confidential Information. I understand that my unauthorized use or
disclosure of Company Confidential Information during my employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. I understand that “Company Confidential Information” means any
non-public information that is not readily and easily available to the public or
a matter of common knowledge to those in the Company’s business, trade, or
industry that relates to the actual or anticipated business, research or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets therefore,
customer lists and customers (including, but not limited to, customers of the
Company on which I called or with which I may become acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information: provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of mine or of others. I understand that nothing in this
Agreement is intended to limit employees’ rights to discuss the terms, wages,
and working conditions of their employment, as protected by applicable law.

 

-1-



--------------------------------------------------------------------------------



 



2. Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both the Company
and such employer, person, or entity.
3. Third Party Information. I recognize that the Company may have received and
in the future may receive from third parties associated with the Company, e.g.,
the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”) their confidential or proprietary
information (“Associated Third Party Confidential Information”). By way of
example Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation, any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties. I further agree to comply with any
and all Company policies and guidelines that may be adopted from time to time
regarding Associated Third Parties and Associated Third Party Confidential
Information. I understand that my unauthorized use or disclosure of Associated
Third Party Confidential Information or violation of any Company policies during
my employment will lead to disciplinary action, up to and including immediate
termination and legal action by the Company.
Inventions.
4. Inventions Retained and Licensed. I have attached hereto as Exhibit A, a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that were conceived in whole or in
part by me prior to my employment with the Company and to which I have any
right, title, or interest, and which relate to the Company’s proposed business,
products, or research and development (“Prior Inventions”); or, if no such list
is attached, I represent and warrant that there are no such Prior Inventions.
Furthermore, I represent and warrant that if any Prior Inventions are included
on Exhibit A, they will not materially affect my ability to perform all
obligations under this Agreement. If, in the course of my employment with the
Company. I incorporate into or use in connection with any product, process,
service, technology, or other work by or on behalf of the Company any Prior
Invention, I hereby grant to the Company a non-exclusive, royalty-free, fully
paid-up, irrevocable, perpetual, worldwide license, with the right to grant and
authorize sublicenses, to make, have made, modify, use, import, offer for sale,
and sell such Prior Invention as part of or in connection with such product,
process, service, technology, or other work, and to practice any method related
thereto.

 

-2-



--------------------------------------------------------------------------------



 



5. Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company’s equipment,
supplies, facilities, or Company Confidential Information, except as provided in
Section II.E below (collectively referred to as “Inventions”). I further
acknowledge that all original works of authorship that arc made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and that are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act. I understand
and agree that the decision whether or not to commercialize or market any
Inventions is within the Company’s sole discretion and for the Company’s sole
benefit, and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.
6. Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
7. Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, and all other instruments that the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title, and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue alter the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions, including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead, to execute and file any papers and oaths, and to do all
other lawfully permitted acts with respect to such Inventions with the same
legal force and effect as if executed by me.

 

-3-



--------------------------------------------------------------------------------



 



Conflicting Employment.
8. Current Obligations. I agree that during the term of my employment with the
Company. I will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will I engage in any other activities that conflict with my
obligations to the Company.
B. Prior Relationships. Without limiting Section III.A. I represent that I have
no other agreements, relationships, or commitments to any other person or entity
that conflict with my obligations to the Company under this Agreement or my
ability to become employed and perform the services for which I am being hired
by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity.
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices, and documents). I have returned all property and confidential
information belonging to all prior employers, Moreover. I agree to fully
indemnify the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from my breach
of my obligations under any agreement to which I am a party or obligation to
which I am bound, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action, except as prohibited by
law.
Returning Company Documents. Upon separation from employment with the Company or
on demand by the Company during my employment, I will immediately deliver to the
Company, and will not keep in my possession, recreate, or deliver to anyone
else, any and all Company property, including, but not limited to, Company
Confidential Information, Associated Third Party Confidential Information, as
well as all devices and equipment belonging to the Company (including computers,
handheld electronic devices, telephone equipment, and other electronic devices),
Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, photographs, charts, any other documents and property, and
reproductions of any and all of the aforementioned items that were developed by
me pursuant to my employment with the Company, obtained by me in connection with
my employment with the Company, or otherwise belonging to the Company, its
successors, or assigns, including, without limitation, those records maintained
pursuant to Section II.C I also consent to an exit interview to confirm my
compliance with this Section IV.

 

-4-



--------------------------------------------------------------------------------



 



Termination Certification. Upon separation from employment with the Company, I
agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit B. I also agree to keep the Company
advised of my home and business address for a period of seven (7) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
Conflict of Interest Guidelines. I agree to diligently adhere to all policies of
the Company, including the Company’s insider’s trading policies and the Conflict
of Interest Guidelines attached as Exhibit C hereto, which may be revised from
time to time during my employment.
Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
Audit. I acknowledge that I have no reasonable expectation of privacy in any
computer, technology system, email, handheld device, telephone, or documents
that are used to conduct the business of the Company. As such, the Company has
the right to audit and search all such items and systems, without further notice
to me, to ensure that the Company is licensed to use the software on the
Company’s devices in compliance with the Company’s software licensing policies,
to ensure compliance with the Company’s policies, and for any other
business-related purposes in the Company’s sole discretion. I understand that 1
am not permitted to add any unlicensed, unauthorized, or non-compliant
applications to the Company’s technology systems and that I shall refrain from
copying unlicensed software onto the Company’s technology systems or using
non-licensed software or websites. I understand that it is my responsibility to
comply with the Company’s policies governing use of the Company’s documents and
the internet, email, telephone, and technology systems to which I will have
access in connection with my employment.
Dispute Resolution. I agree that any and all controversies, claims, or disputes
with the Company (including any employee, officer, director, stockholder or
benefit Plan of the Company) shall be resolved in accordance with the procedures
set forth in Section 23 of my Employment Agreement with the Company.

 

-5-



--------------------------------------------------------------------------------



 



General Provisions.
9. Entire Agreement. This Agreement, together with the Exhibits herein, my
executed Employment Agreement and any agreements relating to restricted stock
and other awards pursuant to the RealPage. Inc. Amended and Restated 2010 Equity
Incentive Plan, and the terms of the Significant Owner Agreement (if one was
executed by me) set forth the entire agreement and understanding between the
Company and me relating to the subject matter herein and supersedes all prior
discussions or representations between us, including, but not limited to, any
representations made during my interview(s) or relocation negotiations, whether
written or oral. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by the President of the Company and me. Any subsequent change or changes
in my duties, salary, or compensation will not affect the validity or scope of
this Agreement.
10. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
11. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated.
E. Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach.
F. Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of my employment with the Company.
G. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

                 
Date:
               
 
 
 
     
 
Signature    
 
               
 
         
 
Name of Employee (typed or printed)       Witness:            
 
                              Signature            
 
                              Name (typed or printed)            

 

-6-



--------------------------------------------------------------------------------



 



Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

                              Identifying Number or Brief   Title   Date    
Description  
 
               

___ No inventions or improvements

___ Additional Sheets Attached

         
Signature of Employee:
       

         
Print Name of Employee:
       

         
Date:
       

 

 



--------------------------------------------------------------------------------



 



Exhibit B
REALPAGE, INC.
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to RealPage, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the attached
Confidential Information, Invention Assignment, and Arbitration Agreement signed
by me, including the reporting of any inventions and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others), as covered by that agreement.
I further agree that, in compliance with the Confidential Information, Invention
Assignment, and Arbitration Agreement, I will preserve as confidential all
Company Confidential Information and Associated Third Party Confidential
Information, including trade secrets, confidential knowledge, data, or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information, or other subject matter pertaining to any business of the Company
or any of its employees, clients, consultants, or licensees, to the extent
required by the terms of that agreement.
I also agree that for three (3) years from this date. I will not either directly
or indirectly solicit any of the Company’s employees to leave their employment,
to the extent required by the terms of the Confidential Information, Invention
Assignment, and Arbitration Agreement.
After leaving the Company’s employment. I will be employed by  __________ in the
position of:  _______.

         
 
 
 
Signature of employee    
 
       
 
 
 
Print name    
 
       
 
 
 
Date    
 
       
Address for Notifications:
       
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit C
REALPAGE, INC.
CONFLICT OF INTEREST GUIDELINES
It is the policy of RealPage, Inc. to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees, and independent
contractors must avoid activities that are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations that must be
avoided:
1. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement elaborates on this principle and is a
binding agreement.)
2. Accepting or offering substantial gifts, excessive entertainment, favors, or
payments that may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
3. Participating in civic or professional organizations that might involve
divulging confidential information of the Company.
4. Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.
5. Initiating or approving any form of personal or social harassment of
employees.
6. Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.
7. Borrowing from or lending to employees, customers, or suppliers.
8. Acquiring real estate of interest to the Company.
9. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.
10. Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.
11. Making any unlawful agreement with distributors with respect to prices.
12. Improperly using or authorizing the use of any inventions that are the
subject of patent claims of any other person or entity.
13. Engaging in any conduct that is not in the best interest of the Company.
Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 

 